         Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 1 of 8



                                                                 APFeeWaived, APPEAL, DISMISSED




                                  U.S. Bankruptcy Court
                    California Northern Bankruptcy Court (San Jose)
                            Adversary Proceeding #: 21−05005

Assigned to: Judge Stephen L. Johnson                            Date Filed: 02/25/21
Lead BK Case: 21−50146                                           Date Dismissed: 06/16/21
Lead BK Title: Debbie Alice Thompson
Lead BK Chapter: 13
Demand:
 Nature[s] of Suit: 71 Injunctive relief − reinstatement of
                        stay
                     91 Declaratory judgment



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Debbie Alice Thompson                                represented by Debbie Alice Thompson
18285 Constitution Avenue                                           PRO SE
Monte Sereno, CA 95030



V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
B & B Capital, LLC                                   represented by Bonni S. Mantovani
1055 Parsippany Blvd., Ste. 200                                     Prober & Raphael, ALC
Parsippany, NJ 07054                                                20750 Ventura Blvd. #100
                                                                    Woodland Hills, CA 91364
                                                                    (818) 227−0100
                                                                    Email: bmantovani@pralc.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
B & B Funding, LLC                                   represented by Bonni S. Mantovani
1055 Parsippany Blvd., Ste. 200                                     (See above for address)
Parsippany, NJ 07054


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Gulf Harbour Investmenrs Corp                        represented by Bonni S. Mantovani
111 North Orange Avenue, Ste 800                                    (See above for address)
Orlando, FL 32801


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
IRA F. Bailey, individual                            represented by Bonni S. Mantovani
1055 Parsippany Blvd., Ste. 200                                     (See above for address)
Case: 21-05005       Doc# 38-2       Filed: 07/07/21     Entered: 07/07/21 13:11:27           Page 1 of
                                                 8                                                        1
         Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 2 of 8


Parsippany, NJ 07054


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Mortgag Lender Services Inc.                       represented by Bonni S. Mantovani
11707 Fair Oaks Blvd., Ste. 202                                   (See above for address)
Fair Oaks, CA 95628


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
PNC Bank, National Association                     represented by Jonathan Cahill
PO Box 5570                                                       Aldridge Pite, LLP
Cleveland, OH 44101                                               4375 Jutland Dr. #200
                                                                  P.O. Box 17933
                                                                  San Diego, CA 92177−0933
                                                                  (916)760−3729
                                                                  Email: JCahill@klinedinstlaw.com
                                                                  Bonni S. Mantovani
                                                                  (See above for address)

 Filing Date           #                                     Docket Text

                           31   Order Dismissing Adversary Proceeding (RE: related document(s)16
                                Motion to Dismiss Adversary Proceeding filed by Defendant B & B
                                Capital, LLC, Defendant B & B Funding, LLC, Defendant Gulf Harbour
                                Investmenrs Corp, Defendant IRA F. Bailey, Defendant Mortgag Lender
                                Services Inc., Defendant PNC Bank, National Association, 19 Motion to
                                Dismiss Adversary Proceeding filed by Defendant PNC Bank, National
 06/16/2021                     Association). (al) (Entered: 06/17/2021)




Case: 21-05005     Doc# 38-2       Filed: 07/07/21     Entered: 07/07/21 13:11:27           Page 2 of
                                               8                                                        2
                                                                          Entered
                                             Case 5:21-cv-05262-BLF Document      on Docket
                                                                             1-1 Filed 07/08/21 Page 3 of 8
                                                                                    June 17, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: June 16, 2021

                                   3
                                   4
                                   5                                                ______________________________________________
                                                                                    Stephen L. Johnson
                                   6                                                U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re DEBBIE ALICE THOMPSON,                     Case No. 21-50146 SLJ
                                  12
                                                                                         Chapter 13
                                  13                     Debtor.
                                        DEBBIE ALICE THOMPSON,                           Adv. Proc. No. 21-5005
                                  14
                                  15                                 Plaintiff,

                                  16           v.
                                  17
                                        B&B CAPITAL, LLC. et al,
                                  18
                                                                     Defendants.
                                  19
                                  20
                                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                  21
                                              Plaintiff Debbie Alice Thompson filed this adversary proceeding on February 25,
                                  22
                                       2021. ECF 1. But on April 26, 2021, I dismissed the underlying bankruptcy case with a two-
                                  23
                                       year bar to refiling. BK ECF 76. I concluded in that order that the sole purpose of that
                                  24
                                       bankruptcy case, and others previous, was to litigate with the defendants in this adversary
                                  25
                                       proceeding and delay foreclosure on real property she owns at 18285 Constitution Avenue,
                                  26
                                       Monte Sereno, California. Id. at 6–7.
                                  27
                                  28
                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                                                         1/5

                                   Case: 21-05005      Doc# 38-2 Filed:
                                                            31 Filed:   07/07/21 Entered:
                                                                      06/16/21    Entered:  07/07/21
                                                                                          06/17/21   13:11:27 Page
                                                                                                   10:37:43    Page  3 of
                                                                                                                   1 of 5
                                                                             8                                                        3
                                             Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 4 of 8




                                   1          The defendants in this case filed two motions to dismiss this adversary proceeding.
                                   2   ECF 16, 19. They assert a variety of reasons why the complaint fails to satisfy pleading
                                   3   standards or state a claim on which relief can be granted. Both parties contend that the
                                   4   adversary proceeding should be dismissed because the underlying bankruptcy case has been
                                   5   dismissed, relying on In re Carraher, 971 F.2d 327, 328 (9th Cir. 1992).
                                   6          Plaintiff debtor clarified at oral argument that the document she filed at ECF 24,
                                   7   which appears to be an opposition to the motions to dismiss, is in fact an amended
                                   8   complaint. She argues that she was authorized to file that document under Bankruptcy Rule
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   7012. Her amended complaint alleges, in summary, that the parties who claimed to have lent
                                  10   money to her and taken security interests in her property should not be entitled to enforce
                                  11   those obligations because they failed to notify her of transfers of the relevant loans, cannot
                                  12   prove an entitlement to payment, and have made false claims. Because I conclude I lack
                                  13   jurisdiction, I will dismiss the case on that basis and will not decide the other matters
                                  14   asserted by the movants.
                                  15          As noted, the case underlying this adversary proceeding was dismissed. Given that, I
                                  16   need to consider whether I should retain jurisdiction over this lawsuit. The Ninth Circuit
                                  17   held in In re Carraher, 971 F.2d at 328 that bankruptcy courts “are not automatically divested
                                  18   of jurisdiction over related cases when the underlying bankruptcy case is dismissed.” The
                                  19   case instructs that in deciding whether to retain jurisdiction over a related adversary
                                  20   proceeding after the underlying bankruptcy is dismissed, courts “must consider economy,
                                  21   convenience, fairness and comity[.]” Id. (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
                                  22   353 (1988)). Applying these factors, I conclude I should decline to retain jurisdiction over
                                  23   this adversary proceeding and dismiss it.
                                  24          Starting with judicial economy, in In re Casamont Investors, Limited, 196 B.R. 517, 524
                                  25   (9th Cir. 1996), the BAP held that a bankruptcy court abused its discretion by retaining
                                  26   jurisdiction over an adversary proceeding that “the court had played no role in[.]” Plaintiff
                                  27   filed this adversary proceeding on February 25, 2021. Since then, two defendants filed
                                  28
                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                                                         2/5

                                   Case: 21-05005       Doc# 38-2 Filed:
                                                             31 Filed:   07/07/21 Entered:
                                                                       06/16/21    Entered:  07/07/21
                                                                                           06/17/21   13:11:27 Page
                                                                                                    10:37:43    Page  4 of
                                                                                                                    2 of 5
                                                                              8                                                          4
                                              Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 5 of 8




                                   1   motions to dismiss the complaint, ECF 16, 19, and Plaintiff filed responses to those
                                   2   motions, ECF 24, 27, 29, one of which appears an attempt to amend the original complaint,
                                   3   see ECF 24. But while the parties have done some work on this adversary proceeding, I have
                                   4   not. Judicial economy would be damaged by retaining jurisdiction here, so I will not.
                                   5           Turning to convenience, as in Casamont, I find it would not be unduly inconvenient
                                   6   for Plaintiff to refile her complaint in State court. And the defendants who have moved to
                                   7   dismiss the complaint could just as easily do so in the State court, should Plaintiff refile. This
                                   8   factor favors dismissing this adversary proceeding.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9           Fairness shakes out similarly here. Nothing in the record shows me that the parties
                                  10   have done significant work on this case, so I see little prejudice in the parties potentially
                                  11   having to start over in State court.
                                  12           Finally, comity favors declining jurisdiction as well. Plaintiff’s complaint pleads a
                                  13   declaratory relief claim and a fraudulent conveyance claim; these both appear to be State law
                                  14   claims, and comity with State courts means “[n]eedless decisions of state law by federal
                                  15   courts should be avoided[.]” Casamont, 196 B.R. at 524 (citation omitted). ECF 24 is said to
                                  16   be an amended complaint, and it appears to plead new federal causes of action. See ECF 24.
                                  17   Assuming that is what Plaintiff meant, the effort was untimely under Civil Rule 15(a)(1)(B),
                                  18   as it was filed more than 21 days after Defendant B&B Capital, LLC filed its motion to
                                  19   dismiss. See ECF 16, 24. And while I can grant leave to amend the complaint outside of that
                                  20   deadline under Civil Rule 15(a)(2), Plaintiff provides no argument why I should grant such
                                  21   relief in any of her filings.
                                  22           Even if I were to grant that relief and view Plaintiff’s amended complaint as the
                                  23   operative pleading here, I would still find that comity favors declining jurisdiction. Plaintiff
                                  24   brings one claim under 15 U.S.C. § 1641. And 15 U.S.C. 1640(e) states actions under that
                                  25   part – thus including 15 U.S.C. § 1641 claims – “may be brought in any United States district
                                  26   court, or in any other court of competent jurisdiction[.]” This means federal courts do not
                                  27   have exclusive jurisdiction over Plaintiff’s 15 U.S.C. § 1641 claim. Since nothing in the
                                  28
                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                                                         3/5

                                   Case: 21-05005        Doc# 38-2 Filed:
                                                              31 Filed:   07/07/21 Entered:
                                                                        06/16/21    Entered:  07/07/21
                                                                                            06/17/21   13:11:27 Page
                                                                                                     10:37:43    Page  5 of
                                                                                                                     3 of 5
                                                                               8                                                            5
                                             Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 6 of 8




                                   1   record shows that Plaintiff’s claims are so complex that a State court could not adjudicate
                                   2   them, the existence of concurrent jurisdiction over this claim persuades me comity favors
                                   3   allowing a State court to decide this claim. As for Plaintiff 18 U.S.C. § 152 claim: “There is
                                   4   no specific provision under 18 U.S.C. § 152 for private civil damage suits or injunctive relief,
                                   5   and I do not find any cases suggesting that a private right to sue—as distinct from a defense
                                   6   where applicable or an argument in an otherwise pending case asserting unenforceability of
                                   7   an invalid act or document—may or should be implied for a debtor in an adversary
                                   8   proceeding under the Bankruptcy Code based on 18 U.S.C. § 152.” In re Terio, 158 B.R. 907,
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   911–12 (S.D.N.Y. 1993) (citation omitted), aff’d, 25 F.3d 397 (2d Cir. 1994). Since “there is
                                  10   no basis for inferring that 18 U.S.C. § 152 authorizes—or the Bankruptcy Code would
                                  11   permit—a debtor to supplement the comprehensive and detailed civil remedies already
                                  12   available through the Code by asserting such claims as a separate basis for seeking relief in an
                                  13   adversary proceeding[,]” Plaintiff’s has no standing to assert such a claim, and it cannot
                                  14   support a finding that comity favors my retaining jurisdiction over it. Terio, 158 B.R. at 912.
                                  15          All of the Carraher factors favor declining to retain jurisdiction here. Accordingly, it is
                                  16   hereby ordered that this adversary proceeding be dismissed.
                                  17          IT IS SO ORDERED.
                                  18                                         END OF ORDER
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                                                         4/5

                                   Case: 21-05005       Doc# 38-2 Filed:
                                                             31 Filed:   07/07/21 Entered:
                                                                       06/16/21    Entered:  07/07/21
                                                                                           06/17/21   13:11:27 Page
                                                                                                    10:37:43    Page  6 of
                                                                                                                    4 of 5
                                                                              8                                                             6
                                           Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 7 of 8




                                   1                               COURT SERVICE LIST
                                   2        U.S. Mail:
                                            Debbie Alice Thompson
                                   3
                                            18285 Constitution Avenue
                                   4        Monte Sereno, CA 95030
                                   5        [ECF recipients]
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DISMISSING ADVERSARY PROCEEDING
                                                                         5/5

                                   Case: 21-05005    Doc# 38-2 Filed:
                                                          31 Filed:   07/07/21 Entered:
                                                                    06/16/21    Entered:  07/07/21
                                                                                        06/17/21   13:11:27 Page
                                                                                                 10:37:43    Page  7 of
                                                                                                                 5 of 5
                                                                           8                                              7
                       Case 5:21-cv-05262-BLF Document 1-1 Filed 07/08/21 Page 8 of 8

                                                 Notice Recipients
District/Off: 0971−5                   User: admin                     Date Created: 6/17/2021
Case: 21−05005                         Form ID: pdfeoc                 Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Debbie Alice Thompson      18285 Constitution Avenue   Monte Sereno, CA 95030
                                                                                                 TOTAL: 1




       Case:21-05005
      Case:  21-05005 Doc#
                       Doc#31-1
                            38-2 Filed:
                                  Filed:06/16/21
                                         07/07/21 Entered:
                                                   Entered:06/17/21
                                                            07/07/2110:37:43
                                                                     13:11:27 Page
                                                                               Page1 8ofof
                                              18                                                            8
